Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 25 October 2021 has been entered.	
Formal Matters
Applicant's response, filed 25 October 2021, has been fully considered. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
Transfer of Application
This application has been transferred within the Office as a result of Examiner Ng’s reassignment. 

Status of Claims
Claims 1-4, 6-10, and 12-22 are currently pending and have been examined.
Claims 1, 2, and 15 have been amended.
Claims 5 and 11 have been canceled.
Claims 1-4, 6-10, and 12-22 have been rejected.
Priority
The instant application claims the benefit of priority under 35 U.S.C 119(e) or under 35 U.S.C. § 120, 121, or 365(c). Accordingly, the effective filing date for the instant application is 29 November 2016 claiming benefit to Provisional App No 62/427,500.

Objections
Specification
The attempt to incorporate subject matter into this application by reference to US Provisional Application 62/574,523 and US Provisional Application 62/427,500 is ineffective because "Essential material" may be incorporated by reference, but only by way of an incorporation by reference to a U.S. patent or U.S. patent application publication, which patent or patent application publication does not itself incorporate such essential material by reference. "Essential material" is material that is necessary to:
(1) Provide a written description of the claimed invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and set forth the best mode contemplated by the inventor of carrying out the invention as required by 35 U.S.C. 112(a);
(2) Describe the claimed invention in terms that particularly point out and distinctly claim the invention as required by 35 U.S.C. 112(b); or
(3) Describe the structure, material, or acts that correspond to a claimed means or step for performing a specified function as required by 35 U.S.C. 112(f).
The incorporation by reference will not be effective until correction is made to comply with 37 CFR 1.57(c), (d), or (e). If the incorporated material is relied upon to meet any outstanding objection, rejection, or other requirement imposed by the Office, the correction must be made within any time period set by the Office for responding to the objection, rejection, or other requirement for the incorporation to be effective. Compliance will not be held in abeyance with respect to responding to the objection, rejection, or other requirement for the incorporation to be effective. In no case may the correction be made later than the close of prosecution as defined in 37 CFR 1.114(b), or abandonment of the application, whichever occurs earlier.


Claims
Claim 1 is objected to for the following informality:
service information data to patient information and service information: is improper punctuation as the limitations following the colon do not serve to further inform the data conversion; a semicolon should replace the current punctuation (Claim 1).
Appropriate correction is required. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 6-10, and 12-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 1 – Statutory Categories of Invention:
Claims 1, 3-4, 6-8, and 21-22 are drawn to a system for generating proposals for medical services for patients which is within the four statutory categories (i.e. apparatus).  Claims 2, 9-10, and 12-14 are drawn to a method for generating proposals for medical services for patients which is within the four statutory categories (i.e. process).  Claims 15-20 are drawn to a non-transitory medium for generating proposals for medical services for patients which is within the four statutory categories (i.e. manufacture).  

Step 2A – Judicial Exception Analysis, Prong 1:

1. (Currently Amended) A system comprising: 
a plurality of user terminals, wherein each user terminal in the plurality of user terminals is associated with a patient in a plurality of patients and is communicatively coupled to an arbitrage system; and
a plurality of service systems, wherein each service system in the plurality of service systems is associated with a medical service provider in a plurality of medical service providers and is communicatively coupled to the arbitrage system; and 
the arbitrage system, wherein the arbitrage system comprises:
a communication interface, wherein the communication interface is configured to receive patient information data and service information data via an electronic communications network, , wherein the patient information data and service information data are received as TCP/IP packets, and wherein the communication interface performs packet conversion on the TCP/IP packets to convert the patient information data and service information data to patient information and service information:

a processor configured to execute the one or more modules, the processor when executing the one or more modules causes the arbitrage system to perform a series of steps comprising:
obtaining, from the plurality of user terminals via the electronic communications network, patient information for each patient of the plurality of patients, wherein the patient information indicates requirements for medical services and alternatives for the requirements for the medical services, and wherein the requirements for medical services indicate a required medical tool;
collecting, from the plurality of service systems via the electronic communications network, service information for the plurality of medical service providers, wherein the service information includes availability of the required medical tool; 
generating at least one proposal for the medical services for each patient of the plurality of patients, based on the patient information and the service information, wherein the at least one proposal maximizes a utilization of the required medical tool for the plurality of medical service providers, wherein the at least one proposal offers a discounted cost based on a gap between current scheduled uses of the required medical tool; and
automatically transmitting, via the electronic communications network to the plurality of user terminals, the at least one proposal for the medical services for each patient of the plurality of patients.
The Examiner submits that the foregoing underlined limitations constitute: (a) "methods of organizing human activity" because generating proposals for medical services for patients, under its broadest reasonable interpretation represents managing personal behavior or relationships or interactions between 
Accordingly, claims 1-2 & 15 describe at least one abstract idea.
Dependent claims 3-4, 6-10, 12-14 & 16 include other limitations for example claims 2, 9, and 16 recite receiving a selected proposal and updating the proposal, claims 4, 10, & 17 recite generating schedules for medical services, claims 6, 12, 19 recite identifying time slots, claims 7, 13, 20 recite receiving an incentive and sending the incentive to a patient, claims 8 & 14 recite receiving an updated selection and updating a schedule based on the selection, claim 18 recites providing time slots and updating available time slots based on a selection and generating an updated proposal, claim 21 recites the type of available service, and claim 22 recites a suggested best fit proposal; but these only serve to further limit the abstract idea, and hence are nonetheless directed toward fundamentally the same abstract idea(s) as independent claims 1-2 & 15.
Step 2A – Judicial Exception Analysis, Prong 2:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a "practical application."
In the present case, claims 1-4, 6-10, & 12-22 as a whole do not integrate the abstract idea into a practical application because they do not impose meaningful limits on practicing the abstract idea. The additional 
1. (Currently Amended) A system comprising: 
a plurality of user terminals, wherein each user terminal in the plurality of user terminals is associated with a patient in a plurality of patients and is communicatively coupled to an arbitrage system; and
a plurality of service systems, wherein each service system in the plurality of service systems is associated with a medical service provider in a plurality of medical service providers and is communicatively coupled to the arbitrage system; and 
the arbitrage system, wherein the arbitrage system comprises:
a communication interface, wherein the communication interface is configured to receive patient information data and service information data via an electronic communications network, wherein the patient information data and service information data are received as TCP/IP packets, and wherein the communication interface performs packet conversion on the TCP/IP packets to convert that patient information data and service information data to patient information and service information:
a storage device, wherein the storage device includes one or more modules for the arbitrage system; and
a processor configured to execute the one or more modules, the processor when executing the one or more modules causes the arbitrage system to perform a series of steps comprising:
obtaining, from the plurality of user terminals via the electronic communications network, patient information for each patient of the plurality of patients, wherein the patient information indicates requirements for medical services and alternatives for the requirements for the medical services, and wherein the requirements for medical services indicate a required medical tool;
collecting, from the plurality of service systems via the electronic communications network, service information for the plurality of medical service providers, wherein the service information includes availability of the required medical tool;
generating at least one proposal for the medical services for each patient of the plurality of patients, based on the patient information and the service information, wherein the at least one proposal maximizes a utilization of the required medical tool for the plurality of medical service providers, wherein the at least one proposal offers a discounted cost based on a gap between current scheduled uses of the required medical tool; and
automatically transmitting, via the electronic communications network to the plurality of user terminals, the at least one proposal for the medical services for each patient of the plurality of patients.
The additional limitations of an arbitrage system, user terminals, service systems, communication interface, storage device, processor, and electronic communications network amount to adding the words "apply it" (or an equivalent) with the judicial exception, or mere instruction to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) - similarly, the current invention merely adds the words "apply it" to the abstract idea identified above using a computer. The additional limitations of an arbitrage system, user terminals, service systems, 
Furthermore the use of TCP/IP packets to send data over a communication interface AND the conversion of TCP/IP packets for converting patient and service information data to patient and service information amount to limitations only recited as a tool which only serve to input data for use by the abstract idea (MPEP § 2106.05(g) - insignificant pre/post-solution activity that amounts to mere data gathering to obtain input) and is therefore not a practical application of the recited judicial exception. 
Accordingly, the claims a whole do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Step 2B – Additional Elements that Amount to Significantly More: 
Regarding Step 2B of the 2019 PEG, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
When viewed as a whole, claims 1-4, 6-10, & 12-22 do not include additional limitations that are sufficient to amount to significantly more than the judicial exception because the claims recite processes that are routine and well-known in the art and simply implements the process on a computer(s) is not enough to qualify as "significantly more." Furthermore, the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of:

Adding insignificant extra-solution activity to the judicial exception such as data gathering - see MPEP 2106.05(g). The data gathering activities also amount to well-understood, routine, conventional activities previously known to the industry: receiving or transmitting data over a network, e.g. see Intellectual Ventures v. Symantec – similarly, the current invention receives patient and provider data via user and service systems, and transmits the data to different computing systems over a network, for example the Internet. Furthermore, the use of TCP/IP packets to send data over a communication network is considered well understood, routine, and conventional activity at the time the invention was file. This position is supported by Gross et al. (US Patent No 9,801,543) teaching on standard communication methods of sending medical data via TCP/IP packets in the Detailed Description in col 19 lines 48-63 (treated as a review under MPEP § 2106.07(a)(III)(C) that describes the state of the art and discusses what is well-known and in common use in the relevant industry). 


Claim Rejections - 35 USC § 112 
The following is a quotation of the first paragraph of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-4, 6-10, & 12-22 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. Independent claims 1, 2, and 15 recite wherein the patient information data and service information data are received as TCP/IP packets, and wherein the communication interface performs packet conversion on the TCP/IP packets to convert the patient information data and service information data to the patient information and the service information. The instant specification and corresponding disclosures of US Application 15/826,304, US Provisional Application 62/574,523 (which discloses a generic “instructions intended to cause a system having an information processing capability to perform a particular function either directly or after either or both of the following: a) conversion to another language, code or notation; b) reproduction in a different material form” in ¶ 0056), and US Provision Application 62/427,500 fail to teach TCP/IP packet or packet conversions. Note that under MPEP § 608.01(p)(I) citing 37 C.F.R. 1.57  Incorporation by reference essential material for providing a written description of the claimed invention only a US patent or US patent application publication may be incorporated as essential material by reference. Claims 3-4, 6-10, 12-14, and 16-22 depend on independent claims 1, 2, or 15 and do not remedy the written description requirement issues of the independent claims. As dependent claims inherit the deficiencies of the claims they depend on, they are also rejected.

Claim 21 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. Claim 21 recites wherein the services available includes downtime for a specific medical device. the original disclosure and corresponding incorporated references provide no description for including medical device downtime. 

The following is a quotation of the first paragraph of 35 U.S.C. § 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-4, 6-10, & 12-22 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Independent claims 1, 2, and 15 recite, in part, wherein the patient information data and service information data are received as TCP/IP packets, and wherein the communication interface performs packet conversion on the TCP/IP packets to convert the patient information data and service information data to the patient information and the service information. The specification does not provide any additional clarification for the packet conversion process of converting patient and service information “data” to patient and service information. The metes and bounds of what is included in the packet conversion is not defined. Therefore, Examiner will interpret the limitation to read on any teaching of TCP/IP packet communication protocol to send data over a network. 
Independent claims 1, 2, and 15 also recite, in part, wherein the at least one proposal maximizes a utilization of the required medical tool for the plurality of medical service providers. The metes and bounds of utilization maximization is unclear. The specification does not provide any additional information as to how the utilization of the device is determined or the measure in which maximization is determined. Examiner will interpret the claims to read on any scheduling system wherein the device utilization is necessarily increased when a new usage appointment is scheduled. Claims 3-4, 6-10, 12-14, and 16-22 depend on independent claims 1, 2, or 15 and do not remedy the indefiniteness issues of the independent claims. As dependent claims inherit the deficiencies of the claims they depend on, they are also rejected.
Claim 21 recites wherein the services available includes downtime for a specific medical device. There is insufficient antecedent basis for “the services available”. It is unclear how a specific medical device’s downtime is included in the services available. The specification does not provide any additional information regarding medical device downtime generally or how said downtime may be included as an available service. Examiner will interpret the claim to read on any system that only offers scheduling proposals for times when the service is available. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of 

Claims 1-4, 6-10, 12-17, 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Massoumi (US Patent Publication 2012/0109679)[hereinafter Massoumi] in view of Howley (US Patent Publication 2016/0328577)[hereinafter Howley] in further view of Hatamleh (US Patent Publication 2015/0046208)[hereinafter Hatamleh].
As per claim 1, Massoumi teaches the following:
a system comprising: a plurality of user terminals, wherein each user terminal in the plurality of user terminals is associated with a patient in a plurality of patients is taught in the Detailed Description in ¶ 0139 and in the Figures at fig. 1A (teaching on an aggregation system with a plurality of user terminals servicing a patient within a plurality of patients);
and is communicatively coupled to an arbitrage system is taught in the Detailed Description in ¶ 0124, ¶ 0140, and the Figures at fig. 1A (teaching on a central aggregator server (treated as synonymous to an arbitrage system) with network communication to a plurality of client devices);
a plurality of service systems, wherein each service system in the plurality of service systems is associated with a medical service provider in a plurality of medical service providers and is communicatively coupled to the arbitrage system; and the arbitrage system, wherein the arbitrage system comprises is taught in the Detailed Description in ¶ 0139, ¶ 0146, and in the Figures at fig. 1A (teaching on a central aggregator server (treated as synonymous to an arbitrage system) in network communication with a plurality of client user terminals associated with remote healthcare practice groups (treated as synonymous to a plurality of medical service providers) and patient user terminals);
a communication interface, wherein the communication interface is configured to receive patient information data and service information data via an electronic communications network is taught in the Detailed Description in ¶ 0139-140 and in the Figures at fig. 1A (teaching on a communication network configured to receive patient data and healthcare scheduling data (treated as synonymous to service data));
wherein the patient information data and service information data are received as TCP/IP packets, and wherein the communication interface performs packet conversion on the TCP/IP packets to convert the patient information data and service information data to patient information and service information is taught in the Detailed Description in ¶ 0139-140 and in the Figures at fig. 1A (teaching on the communication network using standard TCP/IP communication protocols to send data over the network);
a storage device, wherein the storage device includes one or more modules for the arbitrage system; and is taught in the Detailed Description in ¶ 0139-140, ¶ 0143, ¶ 0120, and ¶ 0204, and in the Figures at fig. 1B (teaching on a storage device of the central aggregator server for storing a relational database and search engine modules);
a processor configured to execute the one or more modules is taught in the Detailed Description in ¶ 0139-144, ¶ 0212, and in the Figures at fig. 1B (teaching on the processor of the central aggregator for executing a plurality of interface modules);
the processor when executing the one or more modules causes the arbitrage system to perform a series of steps comprising: obtaining, from the plurality of user terminals via the electronic communications network, patient information for each patient of the plurality of patients, wherein the patient information indicates requirements for medical services and alternatives for the requirements for the medical services, and is taught in the Detailed Description in ¶ 0139-140, ¶ 0180, and in the Figures at fig. 22 reference character 301 (teaching on obtaining patient information from a plurality of patient terminals via the communication network, wherein the patient information indicate the requirements for a 
collecting, from the plurality of service systems via the electronic communications network, service information for the plurality of medical service providers is taught in the Detailed Description in ¶ 0120, ¶ 0149, ¶ 0165, and in the Figures at fig. 18 reference characters 323 and 236 (teaching on the central aggregator collecting, via a communication network, provider data from various provider systems including times, services, and cost data);
generating at least one proposal for the medical services for each patient of the plurality of patients, based on the patient information and the service information is taught in the Detailed Description in ¶ 0180 and in the Figures in fig. 25 (teaching on generating an appointment proposal for the patient based on patient and provider data received wherein the appointment made is based on provider availability and maximizes provider utilization by only allowing users to book appointments when the provider is available); -AND-
automatically transmitting, via the electronic communications network to the plurality of user terminals, the at least one proposal for the medical services for each patient of the plurality of patients is taught in the Detailed Description in ¶ 0178, in the Figures at fig. 22 reference character 303, and fig. 24 (teaching on transmitting to the user terminal of the patient at least one appointment proposal for the medical service).
Massoumi fails to teach the following limitations of claim 1, Howley, however, does teach:
wherein the requirements for medical services indicate a required medical tool is taught in the Detailed Description in ¶ 0084, ¶ 0125-126, and in the Figures at fig. 2C (teaching on a resource scheduling platform wherein scheduling a use time includes indicating which 
wherein the service information includes availability of the required medical tool is taught in the Detailed Description in ¶ 0084, ¶ 0125-126, and in the Figures at fig. 2C (teaching on receiving information regarding which health resource (treated as synonymous to medical tool) is available during, or near, the requested time); -AND-
wherein the at least one proposal maximizes a utilization of the required medical tool for the plurality of medical service providers is taught in the Detailed Description in ¶ 0084, ¶ 0125-126, and in the Figures at fig. 2C (teaching on the appointment proposal wherein the health resource is available for use during said proposal time and therefore increasing (treated as synonymous to maximizing) the resource's utilization).
One having ordinary skill in the art at the time the invention was filed would combine the medical appointment scheduling system of Massoumi to include resource requirements when scheduling of Howley with the motivation of “coordinat[ing] between a plurality of locations and resource availability information associated with required resources and personnel” (Howley in the Summary in ¶ 0013).
The combination of Massoumi and Howley fail to teach the following limitations of claim 1, Hatamleh, however, does teach:
wherein the at least one proposal offers a discounted cost based on a gap between current scheduled uses of the required medical tool; and is taught in the Detailed Description in ¶ 0028-29 and in the Figures at fig. 3 (teaching on an appointment discount offering system wherein the discount is based on currently scheduled medical appointments).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the receiving discount data from a provider feature in Hatamleh with the resource scheduling system of Massoumi and 
Claims 2 and 15 recite substantially similar limitations as those already addressed in claim 1, and, as such, is rejected for similar reasons as given above.
As per claim 3, the combination of Massoumi, Howley, and Hatamleh discloses all the limitations of claim 1, Massoumi also teaches the following:
the system of claim 1, wherein the arbitrage system is further configured to perform steps comprising: receiving, from a first user terminal associated with a first patient in the plurality of patients, a selected proposal corresponding to a proposal in the at least one proposal; and is taught in the Detailed Description in ¶ 0178-180 (teaching on receiving an appointment time selection from the first patient terminal corresponding to one of the proposed appointment times wherein the provider is available); -AND-
updating the at least one proposal based on the selected proposal is taught in the Detailed Description in ¶ 0157 (teaching on updating the appointment time selection to confirmed).
Claims 9 and 16 recite substantially similar limitations as those already addressed in claim 3, and, as such, is rejected for similar reasons as given above.
As per claim 4, the combination of Massoumi, Howley, and Hatamleh discloses all the limitations of claim 1, Massoumi also teaches the following:
the system of claim 1, wherein the arbitrage system is further configured to perform steps comprising: generating a plurality of schedules, wherein each schedule in the plurality of schedules corresponds to each medical service provider in the plurality of medical service providers
wherein each schedule is based on the collected service information and includes a plurality of time slots, each time slot in the plurality of time slots includes availability information; and is taught in the Detailed Description in ¶ 0177 and in the Figures at fig. 23b (teaching on a schedule view wherein every providers' availability is displayed in a time slot indicating the availability information); -AND-
wherein the at least one proposal corresponds to available time slots in the plurality of schedules is taught in the Detailed Description in ¶ 0177 and in the Figures at fig. 23b (teaching on appointment scheduler wherein proposed appointment slots are reflective of the providers' availability times).
Claims 10 and 17 recite substantially similar limitations as those already addressed in claim 4, and, as such, is rejected for similar reasons as given above.
As per claim 6, the combination of Massoumi, Howley, and Hatamleh discloses all the limitations of claim 4, Massoumi also teaches the following:
the system of claim 4, wherein the arbitrage system is further configured to perform steps comprising: identifying time slots of the available time slots, wherein the identified time slots correspond to gaps in the generated plurality of schedules; and is taught in the Detailed Description in ¶ 0177 and in the Figures at fig. 23b (teaching on generating schedules for providers based on collected provider availability data including time slots open); -AND-
wherein the at least one proposal includes the identified time slots is taught in the Detailed Description in ¶ 0177 and in the Figures at fig. 23b (teaching on appointment scheduler wherein proposed appointment slots are reflective of the providers' availability times).
Claims 12 and 19 recite substantially similar limitations as those already addressed in claim 6, and, as such, is rejected for similar reasons as given above.

the system of claim 3, wherein the arbitrage system is further configured to perform steps comprising: receiving, from a medical service provider corresponding to the selected proposal, an incentive for the first patient, wherein the incentive comprises a payment amount and a time slot; and is taught in the Detailed Description in ¶ 0028-29 and in the Figures at fig. 3 (teaching on an appointment discount offering system wherein an offered discount (treated as synonymous to payment incentive) is displayed with the associated proposed time slot availability); -AND-
sending the received incentive to a user terminal in the plurality of user terminals associated with the first patient is taught in the Detailed Description in ¶ 0028-29 and ¶ 0016 (teaching on sending the proposal time slot availability with the associated incentive information to the patient device).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the receiving discount data from a provider feature in Hatamleh with the resource scheduling system of Massoumi and Howley with the motivation of improving a customer base through various tools and techniques (Hatamleh in the Background in ¶ 0004).
Claims 13 and 20 recite substantially similar limitations as those already addressed in claim 7, and, as such, is rejected for similar reasons as given above.
As per claim 8, the combination of Massoumi, Howley, and Hatamleh discloses all the limitations of claim 7, Massoumi also teaches the following:
updating the generated schedule for the medical service provider corresponding to the received selection is taught in the Detailed Description in ¶ 0157 (teaching on updating the appointment time selection to confirmed).

the system of claim 7, wherein the arbitrage system is further configured to perform steps comprising: receiving, from the user terminal associated with the first patient, an updated selection based on the incentive; and is taught in the Detailed Description in ¶ 0028-29 and ¶ 0037 (teaching on receiving a reservation request from a patient based on the discount and updating the schedule).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the receiving discount data from a provider feature in Hatamleh with the resource scheduling system of Massoumi and Howley with the motivation of improving a customer base through various tools and techniques (Hatamleh in the Background in ¶ 0004).
Claim 14 recites substantially similar limitations as those already addressed in claim 8, and, as such, is rejected for similar reasons as given above.
As per claim 21, the combination of Massoumi, Howley, and Hatamleh discloses all the limitations of claim 1, Massoumi fails to teach the following, Howley, however, does teach:
the system of claim 1, wherein the services available includes downtime for a specific medical device is taught in the Detailed Description in ¶ 0084, ¶ 0125-126, and in the Figures at fig. 2C (teaching on the appointment proposal wherein the health resource is available for use during said proposal time and necessarily not down/unavailable).
One having ordinary skill in the art at the time the invention was filed would combine the medical appointment scheduling system of Massoumi to include resource requirements when scheduling of Howley with the motivation of “coordinat[ing] between a plurality of locations and resource availability information associated with required resources and personnel” (Howley in the Summary in ¶ 0013).
As per claim 22, the combination of Massoumi, Howley, and Hatamleh discloses all the limitations of claim 1, Massoumi also teaches the following:
the system of claim 1, wherein the at least one proposal for the medical services for each patient of the plurality of patients is a suggested best fit for each patient of the plurality of patients is taught in the Detailed Description in ¶ 0176-177 and in the Figures at fig. 23A and 23B (teaching on determines best fit results that match the patient input requirements such as appointment date and reason for visit).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Massoumi (US Patent Publication 2012/0109679)[hereinafter Massoumi] in view of Howley (US Patent Publication 2016/0328577)[hereinafter Howley] in further view of Hatamleh (US Patent Publication 2015/0046208)[hereinafter Hatamleh] in further view of Kaufman (US Patent Publication 2014/0249878)[hereinafter Kaufman].
As per claim 18, the combination of Massoumi, Howley, and Hatamleh discloses all the limitations of claim 1, Massoumi also teaches:
receiving at least one selection of the provided available time slots from at least one patient in the first grouping of patients is taught in the Detailed Description in ¶ 0178-180 (teaching on receiving an appointment time selection from the first patient terminal corresponding to one of the proposed appointment times wherein the provider is available);
updating the available time slots based on the received at least one selection; and is taught in the Detailed Description in ¶ 0157 (teaching on updating the appointment time selection to confirmed); -AND-
providing at least one updated proposal to the first grouping of patients, wherein the at least one updated proposal includes the updated available time slots is taught in the Detailed Description in ¶ 0177-180 and in the Figures at fig. 23b (teaching on appointment 
Massoumi, Howley, and Hatamleh fail to teach the following, Kaufman, however, does teach:
the non-transitory computer-readable medium of claim 17, wherein the steps further comprise: providing the available time slots to user terminals associated with a first grouping of patients in the plurality of patients wherein the first grouping of patients includes patients with patient information comprising an alternative payment requirement above a threshold payment amount is taught in the Detailed Description in ¶ 0098-99 (teaching on the system receiving a request for an appointment with a patient's from a group of patients preferred time slots and maximum payment threshold information, and the system providing time slots to the requesting user that meet the patient requirements).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the receiving a request for an appointment with preferred time slots and maximum payment information feature in Kaufman with the resource scheduling system of Massoumi, Howley, and Hatamleh with the motivation of efficiently and timely scheduling appointments, filling gaps in a schedule, and rescheduling appointments or accommodating in another manner cancelations (Kaufman in the Detailed Description in ¶ 0014).

Response to Arguments
Applicant's arguments filed 25 October 2021 with respect to 35 USC § 101 have been fully considered but they are not persuasive. Applicant asserts that the amendment including the transfer and conversion of patient and service information “data” to patient renders the claim analogous to Example 42 of the January 2019 PEG wherein the recited TCP/IP packet conversion is much like the conversion of data from a non-standardized format to a standardized format in Claim 1 of Example 42 therefore presenting a practical application of the alleged abstract idea. Examiner does not agree with the comparisons drawn and finds . 
Similar to Example 42, Applicant also asserts the instant claims are analogous to Example 37 as TCP/IP conversion cannot be practically applied in the mind. Examiner disagrees. Example 37’s abridged background provides the technical problem of non-typical arrangement of icons on a computer graphical user interface (GUI) display – a nonexistent problem as icons are a specific computer feature. As stated previously, the instant application presents a non-technical problem – optimizing medical device scheduling. The solution to the problem is rooted in an improvement to the abstract idea itself and not a technical failure of a computer system. While the use of TCP/IP conversion is not considered a part of the abstract idea and is instead treated as an additional element, the TCP/IP packet conversion is considered insignificant extra solution activity.
Applicant's arguments filed 25 October 2021 with respect to 35 USC § 112 have been fully considered and are not persuasive. Applicant indicates that claim 18 had been cancelled. The claim was not canceled within the claim amendments and therefore Examiner sustains the rejection.
the system of claim 1, wherein the services available includes downtime for a specific medical device stating at ¶ 0006 of the specification explains that downtime for a specific medical device (i.e. the same tool can be ready for the next cycle of use with minimal latency if it is run continuously) and that this information is considered when generating proposals for patients (e.g. the additional patient inserted at the end of a continuous demand period can enjoy savings afforded by avoiding unnecessary setup and delay expense). Applicant states that this implicit teaching on the consideration of downtime when generating proposals for patients is also an inherent attribute associated with usage and non-usage of a medical tool. Examiner disagrees. First, the claim language as currently drafted, does not read on a device’s downtime being considered when generating proposals for patients, but instead, a specific medical device’s downtime is included in the services available. Services available, read in light of the claim language, is the medical service needed for the patient, and the proposal is the times when said service is available. Furthermore, consideration is would indicate that the proposal reflects said downtimes, wherein included would indicate that the proposals list downtime as an available option. Without conceding that the original disclosure may teach on device downtime being considered when generating proposals, the claims as currently drafted do not reflect Applicant’s interpretation of the language. Therefore, Examiner sustains the original disclosure fails to teach on Claim 21 reciting the system of claim 1, wherein the services available includes downtime for a specific medical device.
Applicant’s arguments, filed 25 October 2021 with respect to 35 USC § 103 have been have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new grounds of rejection is made in view of Howley, as per the rejection above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Holmes et al. (US Patent App 2014/0229955) teaching on a medical device optimization schedule in the Claims at claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN LYNN JACKSON whose telephone number is (571)272-5389. The examiner can normally be reached on Monday-Friday 6:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J.L.J./Examiner, Art Unit 3626




/EVANGELINE BARR/
Primary Examiner, Art Unit 3626    fgross